Citation Nr: 0114724	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from November 1974 to 
September 1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for a nervous condition, 
including depression/PTSD.   


REMAND

The Board observes that additional development is necessary 
prior to appellate review.  In a July 1998 decision, the 
Social Security Administration (SSA) determined that the 
veteran was entitled to disability benefits due to a major 
depressive disorder with psychotic symptoms and bipolar 
disorder.  However the records considered by the SSA are not 
of record.  VA's duty to assist includes obtaining Social 
Security Administration records.  Murincsak v. Derwinski, 2 
Vet. App. 363, 371 (1992).  As such medical records might 
have a bearing on the veteran's claim, the veteran's claim 
must be remanded so that the aforementioned records can be 
obtained.  

Regarding evidence of a current psychiatric disorder, the 
veteran was diagnosed with PTSD in an April 1999 VA treatment 
record.  In a May 1999 VA treatment record, the veteran was 
diagnosed with major depressive disorder with psychotic 
symptoms.  However, at the veteran's June 1996 VA 
examination, the examiner provided an impression of major 
depression, and did not feel that a diagnosis of PTSD was 
substantiated.  

Regarding evidence of a psychiatric disorder in service, the 
service medical records show that in August 1976, the veteran 
was diagnosed with situational adjustment disorder and mood 
anxiety.  On September 10, 1976, he was diagnosed with a 
severe personality disorder and recommended for discharge as 
unsuitable.  Later that month, the veteran was discharged 
from service under Chapter 13.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2099-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The veteran is claiming service connection for a psychiatric 
disability, to include PTSD.  In light of the evidence 
showing current psychiatric disorders and treatment for a 
psychiatric disorder in service, the veteran should be 
provided with a VA examination that discusses the nature and 
etiology of any psychiatric disorders.  

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation. See 38 C.F.R. § 
3.303(c) (2000).  "[Personality] disorders are developmental 
in nature, and, therefore, not entitled to service 
connection.  Regulatory authority provides that personality 
disorders will not be considered as disabilities under terms 
of the [Schedule for Rating Disabilities]. See 38 C.F.R. §§ 
4.9, 4.127 (2000).  However, under the provisions of § 4.127, 
service connection may be established for a psychosis 
superimposed on a personality disorder. Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Accordingly, if the VA examiner 
determines that the veteran had a personality disorder, the 
examiner should comment on whether or not a psychosis was 
superimposed on the veteran' personality disorder during 
service.  

Regarding the veteran's claim for service connection for 
PTSD, the veteran has described two stressors relating to his 
experiences as a parachutist in service.  Regarding the 
initial stressor, the veteran claims that during a jump on 
March 26, 1975, he was acting as a safety man for a friend 
(identified as E2 [redacted]) during a jump from a 200 foot tower.  
He claims that the friend was severely injured and discharged 
from service, and that he felt responsible for the incident.  
The service personnel records show that the veteran was 
assigned to HHC 4, Stu. Batt. BN, TSBF4th, in Ft. Benning, 
Georgia.

Regarding the other stressor, the veteran claims that 
sometime between May and July 1975, at a drop zone known as 
Normandy, a fellow service member's parachute failed to 
deploy and the fellow parachutist was killed.  The veteran 
claimed that the fellow parachutist passed within feet of 
him, and that he had to alter his descent so as not to fall 
on top of the killed serviceman.  Inasmuch as the service 
personnel records show that the veteran was enroute to Ft. 
Campbell, Kentucky, on June 2, 1976, the stressor that the 
veteran alleged happened could only have happened between May 
and June 2, 1976.  The veteran claims that this incident 
happened while he was with Company D, 2nd Battalion, 82nd 
Airborne, 325th Infantry Airborne, in Ft. Bragg, North 
Carolina.  While the service personnel records show that the 
veteran was assigned to the 2nd Battalion, 82nd Airborne, 325th 
Infantry Airborne during this time, they show that the 
veteran was assigned to Company C between May and June 2, 
1976, not Company D.  

These two stressors have not been verified yet.  For the 
reasons described below, a remand is necessary so that the RO 
can attempt to verify the veteran's alleged stressors with 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Veterans Benefits Administration 
(VBA) Manual M21-1 provides that, "A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the ESG or Marine Corps." Veterans Benefits 
Administration Manual  M21-1, Part VI, Change 61, para. 11.38 
(f) (4) (September 12, 1997).  It should be noted that the 
USASCRUR performs the same duties that the ESG used to 
perform.  

The RO should make an effort to obtain more specific 
information from the veteran about his alleged stressors.  
Regardless of whether the veteran responds to such request, 
the RO must still attempt to verify the stressful incidents 
related by the veteran with the USASCRUR.  

The RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and DA-20 Form.  USASCRUR should provide all relevant 
documents as appropriate for the time periods in question, to 
include daily journals, operational reports - lessons learned 
documents, unit histories, and morning reports.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file VA and private medical records 
regarding any psychiatric disorders that 
have not already been associated with the 
claims folder.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all medical records considered by the 
SSA in their July 1998 decision.

3.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be asked to provide specific 
information about the following alleged 
stressors in particular: (a) seeing a 
friend (identified as E2 [redacted]) severely 
injured during a jump on March 26, 1975, 
when the veteran was attached to HHC 4, 
Stu. Batt. BN TSBF4th, in Ft. Benning, 
Georgia; (b) seeing a fellow parachutist 
die sometime between May and June 2, 
1975, with either Company C or D, 2nd 
Battalion, 82nd Airborne, 325th Infantry 
Airborne, in Ft. Bragg, North Carolina.  

4.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  As 
noted above, these stressors include: (a) 
seeing a friend (identified as E2 [redacted]) 
severely injured during a jump on March 
26, 1975, when the veteran was attached 
to HHC 4, Stu. Batt. BN TSBF4th, in Ft. 
Benning, Georgia; (b) seeing a fellow 
parachutist die sometime between May and 
June 2, 1975, with either Company C or D, 
2nd Battalion, 82nd Airborne, 325th 
Infantry Airborne, in Ft. Bragg, North 
Carolina.  The RO should forward to the 
USASCRUR the veteran's DD-214 Form and 
DA-20 Form.  USASCRUR should provide any 
relevant documents as appropriate to 
include daily journals, operational 
reports, lessons learned documents, unit 
histories, and morning reports for the 
time periods during which the veteran 
alleges that his stressors took place.  
Any response received from USASCRUR 
should be made part of the record.

5.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all psychiatric disorders 
that might be present.  The examination 
report should include responses to the 
following medical questions:

a.  State as precisely as possible 
diagnoses of all psychiatric 
disorders the veteran currently has.

b.  What was the approximate date of 
onset of the psychiatric disorders 
diagnosed in question (a)?

c.  Are any of the identified 
disorders in question (a) related to 
service, or more specifically, to 
the veteran's adjustment disorder 
diagnosed in service?

d.  Did the veteran have a psychosis 
superimposed on a personality 
disorder during service?

e.  Does the veteran have PTSD?

f.  If the veteran does have PTSD, 
what stressor or stressors is the 
diagnosis based upon?

In answering the above questions, the 
examiner should explain the medical 
significance of the service medical 
records showing diagnoses of situational 
adjustment disorder and personality 
disorder.   If it is not feasible to 
answer any of these questions, this 
should be so stated.  The claims folder 
and a copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

8.  The RO should readjudicate the 
veteran's claim for service connection for 
a psychiatric disability, to include PTSD.  
If the benefit sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





